Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED OFFICE ACTION
This action is responsive to the communication received November 16th, 2020.  Claim 1 has been entered and is presented for examination.
Application 17/099,727 is a Continuation of 13/293,086 11/09/2011 PAT 10873425 and 13/293,086 has US Provisional Application 61/413,341 11/12/2010.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12-13, 23, 33, 35 of U.S. Patent No. 10,873,425. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pub. No. US 2011/0239076 A1 (“Liu”) in view of Noh et al. (US 2012/0155414).
Liu discloses receiving a configuration of an uplink control format supporting at least three acknowledgement / negative acknowledgement (ACK/NAK) bits in a time division duplex (TDD) system (para. 46, With time division duplexed (TDD) operations, there are up to two ACK/NACK feedbacks per CC corresponding to one DL subframe from a UE, and there are several UL-DL configurations, among which there may be up to eight (4*2) ACK/NACK feedbacks in the case of a configuration with four DL
subframes and one UL subframe for one CC);
allocating a number of ACK/NAK bits based at least in part on the determination (para. 58, If there are multiple DL CCs for a UE data transmission, the UE needs to feed back to eNB the ACK/NACK information corresponding to the TBs on the multiple CCs); and 
transmitting ACK/NAK information in an uplink subframe based at least in part on the allocation (para. 58, The UE needs to map the ACK/NACK information (e.g., the joint ACK/NACK states) of the multiple CCs to a plurality of ACK/NACK information bits (i.e., an ACK/NACK information vector), and then encode the plurality of ACK/NACK information bits by, for example, linear block coding to form code word(s) for transmission purposes. Then the UE transmits the code word(s) after modulation in a
UL channel, such as UL control channel (PUCCH); para. 46, one UL subframe for one CC)).
Liu does not explicitly disclose determining whether a special subframe configuration supports downlink data transmission. However, Noh et al. of the same field of endeavor discloses that determining whether the DwPTS of a special subframe carries data is based on the length of the DwPTS (i.e., DWPTS length = 3 no data; DwPTS > 3 = data) (paragraph 0147).
Noh shows determining whether a DwPTS of a special subframe comprises data based on the length of the DwPTS is a known technique in the art and would require only ordinary skill of on in the art.
Therefore, it would have been obvious to one of ordinary skill in the art to implement the method of Noh into the system of Liu. The method of Noh can be implemented by enabling the UE to determine whether the DwPTS has data based on the length of the DwPTS. The motivation for this is to enable the system to send more downlink data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465